     Brandon R. McKelvey (CA Bar No. 217002)
 1
     Email: brandon@medinamckelvey.com
 2   Timothy B. Nelson (CA Bar No. 235279)
     Email: tim@medinamckelvey.com
 3   Kyle W. Owen (CA Bar No. 326335)
     Email: kyle@medinamckelvey.com
 4   MEDINA McKELVEY LLP
 5   925 Highland Pointe Drive, Suite 300
     Roseville, California 95678
 6   Telephone: (916) 960-2211
     Facsimile: (916) 742-5488
 7
     Counsel for Defendant CONSOLIDATED
 8   COMMUNICATIONS
 9   Edwin Aiwazian (CA Bar No. 232943)
     edwin@calljustice.com
10   Arby Aiwazian (CA Bar No. 269827)
     arby@calljustice.com
11   Aram Boyadjian (CA Bar No. 334009)
     aram@calljustice.com
12   LAWYERS for JUSTICE, PC
     410 West Arden Avenue, Suite 203
13   Glendale, California 91203
     Telephone: (818) 265-1020
14   Facsimile: (818) 265-1021
15   Attorneys for Plaintiff TRICILLA GRIFFIN
16
                                    UNITED STATES DISTRICT COURT
17
                                    EASTERN DISTRICT OF CALIFORNIA
18
     TRICILLA GRIFFIN, individually, and on behalf      Case No. 2:21-cv-0885-WBS-KJN
19   of other members of the general public similarly
     situated and on behalf of other aggrieved          JOINT STIPULATION TO STAY
20   employees pursuant to the California Private       CASE AND VACATE ALL
     Attorneys General Act;                             DEADLINES AND HEARINGS
21                                                      PENDING MEDIATION
                       Plaintiff,
22          v.                                          Complaint Filed: February 24, 2021
23                                                      Trial Date:      None set
     CONSOLIDATED COMMUNICATIONS, an
     unknown business entity; and DOES 1 through
24   10, inclusive,
25                 Defendant.
26
27

28
                                                  -1-
      JOINT STIPULATION TO STAY CASE AND VACATE DEADLINES PENDING MEDIATION; ORDER
 1          Defendant CONSOLIDATED COMMUNICATIONS and plaintiff TRICILLA GRIFFIN
 2   (collectively referred to as “the Parties”) hereby stipulate as follows:
 3                                                   RECITALS
 4          WHEREAS, on February 24, 2021, Plaintiff, on behalf of herself and all others similarly
 5   situated, filed a class action complaint in the Superior Court of California, County of Placer (Case
 6   No. S-CV-0046281) for alleged violations of the California Labor Code;
 7          WHEREAS, on April 26, 2021, Plaintiff amended the complaint to add a cause of action
 8   under California’s Private Attorneys General Act based on the same alleged Labor Code
 9   violations in the original complaint;
10          WHEREAS, on May 14, 2021, Defendant removed the case to the United States District

11   Court, Eastern District of California, under the Class Action Fairness Act (“CAFA”), 28 U.S.C. §

12   1332(d);

13          WHEREAS, on May 21, 2021, Defendant moved to dismiss this action under Federal

14   Rule of Civil Procedure 12(b)(6) and to strike various provisions of the amended complaint. The

15   hearing on Defendant’s motion to dismiss is currently scheduled for July 26, 2021;

16          WHEREAS, on June 14, 2021, Plaintiff moved to remand this action back to the Placer

17   County Superior Court, arguing that Defendant failed to satisfy CAFA’s amount-in-controversy

18   threshold. The hearing on Plaintiff’s motion to remand is currently scheduled for July 26, 2021;

19          WHEREAS, on July 7, 2021, the Parties met and conferred to explore the possibility of

20   early resolution, setting the matter for mediation, and staying the case pending mediation. In light

21   of impending filing deadlines, the Parties agreed to file their respective oppositions to the motion

22   to dismiss and motion to remand while further contemplating the propriety of a stay pending

23   mediation in this matter;

24          WHEREAS, on July 12, 2021, the Parties formally agreed to stay this matter and, pending

25   Court approval, vacate all deadlines and hearings while they schedule and attend a private

26   mediation in hopes of resolving Plaintiff’s claims;

27   ///

28   ///
                                                      -2-
       JOINT STIPULATION TO STAY CASE AND VACATE DEADLINES PENDING MEDIATION; ORDER
 1          WHEREAS, on July 12, 2021, Defendant will file its opposition to Plaintiff’s motion to
 2   remand, and Plaintiff will file her opposition to Defendant’s motion to dismiss. The Parties
 3   respective reply briefs to these motions are due no later than July 19, 2021;
 4          WHEREAS, the Parties intend to research and agree upon a mediator and schedule
 5   mediation in an expedient manner to avoid unnecessary delay, with the good faith belief that they
 6   can resolve this matter in an efficient and cost-effective manner;
 7          WHEREAS, a stay in this action is appropriate because it will significantly conserve court
 8   and party resources and promote an efficient resolution of this matter. The resources of the
 9   Parties and the Court will be preserved because the Court will not need to hear or decide the
10   motion to remand or the motion to dismiss unless the mediation is unsuccessful. In addition, the

11   Parties will not need to expend resources meeting and conferring regarding the initial status

12   conference, will not need to prepare a joint status conference statement, and the Court will not

13   need to expend resources holding an initial status conference unless the mediation is not

14   successful; and

15          WHEREAS, based on these facts, the Parties believe that good cause exists to grant the

16   request for stay of this action and vacate all deadlines and hearings currently set.

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      -3-
       JOINT STIPULATION TO STAY CASE AND VACATE DEADLINES PENDING MEDIATION; ORDER
 1          THEREFORE, IT IS HEREBY STIPULATED, by and between Plaintiff and
 2   Defendant, through their respective counsel, subject to the Court’s approval, that this case is
 3   stayed until 30 days after the parties’ complete private mediation, which the Parties intend to
 4   schedule as early as possible. Regardless of the outcome of the mediation, the Parties will file a
 5   joint statement no later than seven (7) days after the stay is lifted notifying the Court of the
 6   outcome of mediation and their intended next steps.
 7          IT IS SO STIPULATED.
 8
     Dated: July 12, 2021                          MEDINA McKELVEY LLP
 9

10
                                                   By:_/s/ Timothy B. Nelson________
11
                                                      BRANDON R. McKELVEY
12                                                    TIMOTHY B. NELSON
                                                      Counsel for Defendant
13                                                    CONSOLIDATED COMMUNICATIONS
14   Dated: July 12, 2021                          LAWYERS for JUSTICE
15

16
                                                   By:_/s/ Aram Boyadjian (as authorized on 7/12/21)
17                                                    EDWIN AIWAZIAN
                                                      ARAM BOYADJIAN
18                                                    Counsel for Plaintiff
                                                      TRICILLA GRIFFIN
19

20
21

22

23

24

25

26
27

28
                                                      -4-
       JOINT STIPULATION TO STAY CASE AND VACATE DEADLINES PENDING MEDIATION; ORDER
 1                                                 ORDER
 2          Having read and considered the Parties’ joint stipulation to stay the case and vacate all
 3   deadlines and hearings pending mediation, the Court approves the joint stipulation and orders that
 4   this case is stayed until 30 days after the mediation. Accordingly, all deadlines and hearing dates
 5   in this matter are vacated. The Parties shall file a joint statement no later than seven (7) days after
 6   the stay is lifted notifying the Court of the outcome of mediation and their intended next steps. In
 7   the joint statement, the Parties will propose new hearing dates for Plaintiff’s motion to remand
 8   and Defendant’s motion to dismiss, and will also propose a new deadline for the Parties to submit
 9   their reply briefs with respect to these motions.
10          IT IS SO ORDERED.

11   Dated: July 12, 2021

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         -5-
       JOINT STIPULATION TO STAY CASE AND VACATE DEADLINES PENDING MEDIATION; ORDER
